In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-399 CR

____________________


TONY RAY ORMS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 1
Angelina County, Texas

Trial Cause No. 03-0458




MEMORANDUM OPINION (1)
	On December 13, 2003, we notified the parties that the appeal would be dismissed
for want of prosecution unless arrangements were made for filing the record or the
appellant explained why he needed time for filing the record.  Counsel for appellant
notified the Court that the appellant did not desire to pursue the appeal.  It appears that the
appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.2. 
There being no satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).
	APPEAL DISMISSED.
 
								PER CURIAM


Opinion Delivered January 29, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.